      Case 3:05-cr-00729-DWL Document 443 Filed 12/16/20 Page 1 of 5



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                         No. CR-05-00729-005-PCT-DWL
10                  Plaintiff,                         ORDER
11   v.
12   Blanca Herrera,
13                  Defendant.
14
15          Pending before the Court is Defendant Blanca Herrera’s (“Herrera”) motion for

16   compassionate release (Doc. 435), which the government opposes (Doc. 442). For the
17   following reasons, the motion will be denied.

18                                 RELEVANT BACKGROUND

19   A.     Underlying Crime

20          In 2008, Herrera was convicted via guilty plea of second-degree murder. (Docs.
21   315, 321.) The underlying facts, which Herrera admitted in the factual basis of her plea

22   agreement (Doc. 320 at 6-7), are as follows.

23          In July 2005, Herrera was inside the home of a co-defendant, Jeremy Hoffman, on

24   the Fort Apache Indian Reservation. Hoffman was a member of a drug trafficking

25   organization. Also present in Hoffman’s home was the victim, M.B. After Hoffman came

26   to suspect that M.B. was an informant working for law enforcement, he began striking
27   M.B. and calling her a “snitch.” As the attacks intensified, Herrera provided assistance to

28   Hoffman—among other things, she “gave a rope and plastic sheets to Hoffman” and
      Case 3:05-cr-00729-DWL Document 443 Filed 12/16/20 Page 2 of 5



 1   “helped Hoffman tie the victim’s hands behind her back by holding the victim’s arms.” At
 2   some point in the melee, another co-defendant tried to suffocate M.B. by placing a plastic
 3   bag over her head. Eventually, yet another co-defendant tied a belt around M.B.’s neck,
 4   tied the other end of the belt to a door, and stood on M.B.’s neck until she appeared dead.
 5   Hoffman then poured bleach down M.B.’s throat “to be sure.”
 6          Once M.B. was dead, Herrera helped dispose of M.B.’s body, which was stuffed
 7   into a raft, then wrapped in a sleeping bag, and then buried in a hole in Hoffman’s backyard.
 8   Afterward, Herrera tried to destroy evidence by using bleach to remove M.B.’s blood from
 9   Hoffman’s house.
10          The judge who oversaw Herrera’s case, Judge Martone, imposed a sentence of 300
11   months’ imprisonment. (Docs. 315, 321.)
12   B.     Compassionate Release Request
13          According to the Bureau of Prisons’ (“BOP”) inmate locator website, Herrera’s
14   projected release date is December 10, 2026.
15          At some unspecified point in 2020, Herrera submitted an administrative request for
16   compassionate release to the BOP. (Doc. 435 at 3.) On August 28, 2020, this request was
17   denied. (Id.)
18          On September 2, 2020, Herrera submitted a one-paragraph request for
19   reconsideration. (Id. at 2.) She sought release “based on my current BMI and COVID-19
20   pandemic” and stated that “I am a high risk to contract the virus due to the environment I
21   live in prison.” (Id.) It is unclear whether the BOP has acted on this reconsideration
22   request. (Id.)
23          On September 15, 2020, Herrera filed a pro se motion for compassionate release
24   with this Court. (Doc. 435.) In this motion, Herrera also requested the appointment of
25   counsel. (Id.) However, the Federal Public Defender’s office (“FPD”) subsequently issued
26   a notice stating that it could identify “no basis for appointment of counsel” because
27   Herrera’s motion did not identify any “extraordinary and compelling circumstances” that
28   might justify compassionate release. (Doc. 436.)


                                                 -2-
      Case 3:05-cr-00729-DWL Document 443 Filed 12/16/20 Page 3 of 5



 1          On September 22, 2020, Herrera wrote a letter to the FPD renewing her request for
 2   appointment of counsel. (Doc. 438.)
 3          On October 15, 2020, the government filed an opposition to Herrera’s motion for
 4   compassionate release. (Doc. 442.) Herrera did not file a reply.
 5                                         DISCUSSION
 6          “The statute authorizing compassionate release as it exists today was first enacted
 7   as part of the Comprehensive Crime Control Act of 1984.” United States v. Brooker, 976
 8   F.3d 228, 231 (2d Cir. 2020). “That original statute, unlike the current law, gave BOP
 9   exclusive power over all avenues of compassionate release. For over 30 years any motion
10   for compassionate release had to be made by the BOP Director.” Id.
11          This statutory framework changed in 2018, when Congress passed the First Step
12   Act. Id. at 233. Among other things, the First Step Act removed “the BOP as the sole
13   arbiter of compassionate release motions.” Id. Now, although the “BOP is still given the
14   first opportunity to decide a compassionate release motion, and may still bring a motion on
15   a defendant’s behalf, under Congress’ mandate a defendant now has recourse if BOP either
16   declines to support or fails to act on that defendant’s motion.” Id.
17          The standards for evaluating a compassionate release motion are set forth at 18
18   U.S.C. § 3582(c)(1)(A). Among other things, the court “may” grant a compassionate
19   release motion and reduce a defendant’s term of imprisonment if, “after considering the
20   factors set forth in section 3553(a) to the extent that they are applicable,” the court finds
21   that “extraordinary and compelling reasons warrant such a reduction” and “that such a
22   reduction is consistent with applicable policy statements issued by the Sentencing
23   Commission.” Id. § 3582(c)(1)(A)(i). The applicable policy statement, in turn, is found at
24   USSG § 1B1.13. It provides that the court may reduce the term of imprisonment if three
25   conditions are met: (1) “extraordinary and compelling reasons warrant the reduction”; (2)
26   “the defendant is not a danger to the safety of any other person or to the community, as
27   provided in 18 U.S.C. § 3142(g)”; and (3) “the reduction is consistent with this policy
28   statement.” Id.


                                                 -3-
      Case 3:05-cr-00729-DWL Document 443 Filed 12/16/20 Page 4 of 5



 1          Here, the government concedes that Herrera’s “obesity constitutes an extraordinary
 2   and compelling reason allowing compassionate release during the current pandemic” (Doc.
 3   442 at 1) but argues that Herrera is not entitled to relief for other reasons. The Court agrees
 4   and concludes, in its discretion, that Herrera’s motion should be denied. As noted,
 5   § 3582(c)(1)(A) requires the Court to consider the “applicable policy statements issued by
 6   the Sentencing Commission,” and one of the considerations specified in the relevant policy
 7   statement, USSG § 1B1.13, is whether the defendant poses a danger to the safety of the
 8   community. Herrera has not met her burden of demonstrating the absence of such danger.
 9   She was an active participant in the gruesome torture-murder of a suspected police
10   informant. She helped tie the victim’s arms behind the victim’s back, supplied the sheets
11   used to catch the victim’s blood, watched as others strangled the victim to death and poured
12   bleach down the victim’s throat, and then destroyed evidence in an effort to conceal the
13   crime. It is not a stretch to say that the type of person who could engage in such conduct
14   might remain a danger to the community even after spending 15 years in prison, and
15   Herrera has submitted no evidence of rehabilitation.
16          Section 3582(c)(1)(A) also requires the Court to consider the § 3553 sentencing
17   factors, to the extent they are applicable, and the Court concludes those factors provide an
18   independent reason for denying relief here. Some relevant considerations under § 3553
19   include “promot[ing] respect for the law” and “provid[ing] just punishment.” It would not
20   promote respect for the law or result in just punishment to authorize Herrera’s release from
21   prison only 15 years after committing a brutal torture-murder. Cf. United States v. Gotti,
22   433 F. Supp. 3d 613, 619-20 (S.D.N.Y. 2020) (“A court is not required to reduce a sentence
23   on compassionate release grounds, even if a prisoner qualifies for such reduction because
24   of his medical condition . . . . The First Step Act was drafted using the word ‘may,’ not
25   ‘must.’ In the end, whether to reduce a sentence is a matter that rests in the discretion of
26   the court. And as a matter of my discretion, I do not believe that Peter Gotti’s sentence
27   should be reduced, notwithstanding his compromised medical condition . . . [because he]
28   headed one of the most vicious and violent organized crime organizations in New York for


                                                  -4-
      Case 3:05-cr-00729-DWL Document 443 Filed 12/16/20 Page 5 of 5



 1   a period of years.”).
 2          Accordingly, IT IS ORDERED that Herrera’s motion for compassionate release
 3   (Doc. 435) is denied.
 4          Dated this 16th day of December, 2020.
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              -5-
